Citation Nr: 0700066	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  97-27 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to April 
1975.  

This appeal arises from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) in January 2001 and 
February 2005 decisions addressed the veteran's other claims 
on appeal.  The only issue remaining before the Board is 
service connection for a nervous disorder.  The Board in 
January 2001 and February 2005 remanded the claim for service 
connection for a nervous disorder for additional development.  
The actions ordered in the remands have been completed to the 
extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from August 
1967 to April 1968.  

2.  Service connection for psoriasis and psoriatic arthritis 
is currently in effect.  

3.  VA records include current diagnosis of a nervous 
disorder.  

4.  There is no competent medical evidence which provides 
nexus between service, including exposure to Agent Orange and 
the development of a nervous disorder.  

5.  There is no competent medical evidence which demonstrates 
the veteran's service-connected psoriasis either caused or 
aggravated the veteran's nervous disorder.  







CONCLUSION OF LAW

A nervous disorder was not incurred or aggravated in active 
military service, and the service incurrence of a nervous 
disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006); 71 Fed. Reg. 52744 (2006)(to be codified at 38 C.F.R. 
§ 3.310).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for service connection for a 
nervous disorder prior to the passage of the new requirements 
for VA to notify and assist claimants.  In January 2001, the 
Board remanded the claim in part to ensure the veteran was 
properly notified and assisted by VA.  An April 2001 letter 
from the RO to the veteran informed him of the evidence 
necessary to establish entitlement to the benefits sought and 
how VA could assist the veteran in obtaining evidence.  The 
September 2002 supplemental statement of the case included 
the pertinent regulations regarding VA's duty to notify and 
assist claimants.  The May 1997 statement of the case had 
previously informed the veteran of the applicable regulations 
governing service connection including the regulations at 
38 C.F.R. § 3.307 and 3.309 applicable to claims based on 
service connection due to exposure to Agent Orange in 
service.  

The Board noted the veteran was not provided with the most 
recent version of 38 C.F.R. § 3.310 which governs service 
connection based on disability proximately due to a service 
connected disorder.  However, there is no prejudice to the 
veteran in proceeding to adjudicate the claim since the newly 
published regulation found at 71 Fed. Reg. 52744 (2006) 
(effective October 10, 2006) merely incorporates in the 
regulation the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") decision in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran was already aware 
that a medical opinion was necessary to establish his 
service-connected psoriasis aggravated his nervous disorder.  
The February 2005 Board remand requested such an opinion.  

The Board also noted that October 1996 VA records referred to 
the veteran as "Social Security Pensioned."  No effort has 
been made to obtain any medical records of the veteran from 
the Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  However, the veteran in 
May 2005 stated that all his treatment for a nervous disorder 
had been received at either the Mayaguez VA Clinic or the VA 
Medical Center in San Juan.  The veteran's VA records have 
been obtained and are associated with the claims folder.  In 
this event, there could be no benefit to the veteran in 
further delaying his claim to obtain what could only be 
duplicates or irrelevant records.  

VA has obtained the veteran's relevant medical records and 
afforded the veteran VA examinations.  The veteran has not 
identified any additional relevant evidence.  While he was 
afforded an RO hearing to discuss another issue, the veteran 
has not requested a hearing to offer testimony as the issue 
currently under consideration.  He and his representative 
indicated they preferred to present written evidence.  

In September 2005, VA sent the veteran a supplemental 
statement of the case which explained why his claim was again 
denied.  Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also, Valiao v. Principi, 17 Vet. App. 229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Except as provided in §3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Further, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
71 Fed. Reg. 52744 (2006)(to be codified at 38 C.F.R. 
§ 3.310).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2006).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  

Factual Background.  On service enlistment examination in 
March 1955 no psychiatric disorder was noted.  Service 
medical records include only one reference to acute distress 
and anxiety and note its absence in August 1969.  The October 
1974 retirement examination noted the psychiatric evaluation 
was normal.  On his October 1974 Report of Medical History 
the veteran denied any frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  

The veteran's service personnel records indicate the veteran 
served in the Republic of Vietnam from August 1967 to April 
1968.  

An August 1975 rating decision granted service connection for 
psoriasis.  The veteran's severe service-connected psoriasis 
has been continuously rated as 50 percent disabling since 
January 1991.  In a January 1993 rating decision service 
connection was granted for psoriatic arthritis and a 20 
percent rating was assigned.  

The first documentation of any nervous disorder appears in 
May 1993 VA treatment records.  The veteran was having 
problems with impotence.  Dysthymia, situational of late 
onset was diagnosed.  August 1993 VA treatment notes included 
an assessment of chronic dysthymia secondary to physical 
condition.  

A September 1993 VA hospital summary which revealed the 
veteran was hospitalized for angiography related to his 
venous insufficiency, included a diagnosis of depressive 
episodes.  

October 1993 VA records reveal the veteran had an amputation 
of his left leg due to peripheral vascular disease.  December 
1993 VA records noted diagnoses of severe depression and 
dysthymia.  In January 1994 the veteran told a VA care 
provider he was depressed due to his amputation.  

In September 1995, VA psychology notes indicate the veteran 
felt sad at the death of his mother in law.  The assessment 
was anxiety disorder with mood fluctuation.  

December 1995 VA records noted the veteran had a flare up of 
his skin condition in his hands.  The assessment was his 
dysthymia was in remission.  In February 1996 the veteran 
reported he was trying to cope with the itching from his 
psoriasis.  Dysthymia was diagnosed.  

October 1996 VA records noted the veteran's son had died.  
December 1996 VA records indicate the veteran had a recent 
relapse with the grief process related to the death of his 
son the previous month.  Dysthymia was diagnosed.  

In July 1998 VA treatment notes, the VA physician in her 
subjective findings noted the veteran was still depressed due 
to his dermatological problems and cataracts in both eyes.  
Depression was diagnosed.  

In July 1999, the veteran submitted a full color photograph 
of his hands and legs.  It showed his hands covered with 
white patches and his legs from the knees down to the ankles 
showed extensive white scaly areas.  The photograph is 
undated.  

In June 2001, a VA examination was conducted to determine if 
the veteran's psychiatric disorder was related to his 
service-connected psoriasis.  After reviewing the claims 
folder and hospital records, an anxiety disorder was 
diagnosed.  Based on the veteran's history the VA physician 
concluded the veteran's original neuropsychiatric condition 
was not etiologically or causally related to his service-
connected psoriasis.  

An additional VA examination was ordered to address whether 
the veteran's service connected psoriasis had aggravated the 
veteran's nervous disorder.  Based on the veteran's history, 
records and evaluations, the VA physician in November 2005 
concluded the disorder was not proximately due to, or 
aggravated by the veteran's service-connected psoriasis.  

Analysis.  Originally the veteran asserted his current 
psychiatric disorder was caused by his service-connected 
psoriasis.  He contended the stress from his skin disorder 
caused him to develop anxiety.  In the alternative, in August 
1996, the veteran raised the theory his nervous disorder was 
due to exposure to Agent Orange.  

The veteran does not claim his current nervous disorder began 
in service.  That is consistent with VA records which first 
document symptoms of a nervous disorder in 1993, some 
eighteen after the veteran's separation from the service in 
April 1975.  There is no basis in the record for finding the 
current nervous disorder began in service.  

Regarding whether the disability is related to exposure to 
Agent Orange in service, the veteran's service records 
clearly demonstrate he served in the Republic of Vietnam 
during the required period.  He is assumed to have been 
exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  The regulations, however, 
do not provide presumptive service connection for a nervous 
disorder based on exposure to Agent Orange.  38 C.F.R. 
§ 3.307, 3.309 (2006).  Service connection based on 
presumptive service connection is not warranted.  

Further, there is no medical evidence of a nexus between the 
exposure to Agent Orange in service and the development of a 
nervous disorder.  The claims folder does not include any 
competent medical evidence which provides a link between the 
presumed exposure to Agent Orange and the currently diagnosed 
nervous disorder.  The only evidence in the claims folder 
which does link the nervous disorder to the exposure to Agent 
Orange are the statements of the veteran.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   In the absence of 
competent medical evidence providing a nexus, service 
connection for a nervous disorder based on exposure to Agent 
Orange in service is not warranted.  

As to whether the veteran's nervous disorder is related to 
psoriasis, the only link in the medical records appears in 
July 1998 VA records which note the veteran reported he was 
still depressed due to his dermatological problems and 
cataracts.  That report was in the subjective section of the 
note, it was not part of any diagnosis, and appears to have 
been the VA care provider merely recording the statements of 
the veteran.  Unenhanced reports of history transcribed by a 
medical examiner do not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In June 2001, a VA physician specifically addressed the 
question and stated the veteran's original neuropsychiatric 
condition was not etiologically or causally related to his 
service-connected psoriasis.  The Board has concluded there 
is no competent medical evidence which demonstrates the 
veteran's nervous disorder is proximately due to or causally 
related to his service-connected psoriasis.  

The Board also considered whether the veteran's nervous 
disorder was aggravated by his service-connected psoriasis.  
In Allen v. Brown, 7 Vet. App. 439 (1995) the Court held that 
service connection may be granted for the amount of increase 
in an otherwise nonservice connected disorder which is was 
caused by aggravation from a service-connected disorder.  See 
also 71 Fed. Reg. 52744 (2006).  The VA physician in November 
2005 stated the veteran's anxiety disorder was not 
proximately due to, or aggravated by his service-connected 
psoriasis.  

The veteran's representative has asserted the opinions of the 
VA physicians were cursory and did not provide any basis for 
their opinions.  On the contrary they were based on complete 
reviews of the medical evidence and an opportunity to 
interview and examine the veteran.  Their opinions are 
consistent with the chronology of symptoms and diagnosis in 
the medical records.  

The statements of the veteran and his representative do not 
provide competent medical evidence to provide a nexus between 
the exposure to Agent Orange in service and the development 
of a nervous disorder or demonstrate the veteran's service-
connected psoriasis caused or aggravated his nervous 
disorder.  In the absence of such evidence, the preponderance 
of the evidence is against the claim for service connection 
for nervous disorder.  


ORDER

Service connection for a nervous disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


